Title: To Alexander Hamilton from George Hough, 23 July 1793
From: Hough, George
To: Hamilton, Alexander



Concord, New Hampshire, July 23. 1793.

This may certify, that the following Extract of a Letter I received from Mr. William Woodward, of Hanover, in this State, transmitted to me by the Post, with a written Introduction, at the top of the Letter addressed to me, informing, that it was from Mr John Phillips Ripley, at Philadelphia, dated May 4th. but whether the Treasury department was positively mentioned or not, I do not recollect, (as the Letter is destroyed or mislaid, and cannot be found)—tho I am strongly of opinion that it was. Mr. Woodward, however, in open terms, requested me to publish it, and oblige a number of my political Readers; or in words to that purport—which I did as follows:
“Concord June 6. Extract of a Letter,” &c.

“I would inform you, that last evening at nine o’clock arrived here, from the Court of the Ex Princes at Coblentz, Count de Noailles, Ambassador Extraordinary and Plenipotentiary from the Prince Regent of France. At a very late hour he waited on the President, with whom he was in private conversation until near morning. Mr. Genet, minister from the Republic, is on his way from Charlestown, S.C. and is daily expected. The crisis of affairs, it is generally thought, will demand a session of Congress.”
George Hough, Editor and
Printer of the Concord Herald and PostMaster at Concord.
N.B.   I would observe, in addition to the foregoing Certificate, that Mr. William Woodward is Son to the Honble Beza. Woodward, Esquire, Judge of Probate for the county he resides in,
   
   Grafton.

 and one of the Authority of Dartmouth College. The son is a young Gentleman of Reputation, who Received the Honours of said College a very few years since; and from his general character, and the unreserved manner in which he mentioned Mr. Ripley’s name in his letter to me, I have no idea that his intention was to communicate any thing but with the greatest candour and innocence.

Geo. Hough.

